   Case 4:18-cr-00575 Document 144-1 Filed on 06/17/19 in TXSD Page 1 of 13



                                          June 17, 2019


Victor D. Vital
Barnes & Thornburg, LLP
Dallas, Texas 75201

       Re: United States vs. Jack Steven Pursley; 4:18-cr-00575
Dear Mr. Vital:
      I write to provide disclosure and a report, pursuant to Federal Rules of Criminal
Procedure 16(b)(1)(C)(i) and the Court’s Order, in the above-referenced matter.
Experience
        I am an Illinois Licensed Certified Public Accountant, Certified Fraud Examiner,
Certified Anti-Money Laundering Expert, and Illinois Licensed Private Detective. I was awarded
a Bachelor of Science degree in Accounting and a Master of Science degree in Taxation. I was a
Special Agent and Supervisory Special Agent for the Internal Revenue Service, Criminal
Investigations, and retired with more than 25 years of experience and having earned numerous
awards and commendations. I retired from the Internal Revenue Service in September 2010 and
went to work for approximately two years at an international public accounting firm, and for
approximately the last seven years at Ron Braver & Associates, LLC, providing forensic
accounting, investigation and dispute services. In June 2019 I entered into a strategic partnership
arrangement with Cendrowski Corporate Advisors (“Cendrowski”). Cendrowski describes
themselves as a CPA firm with a focus on Litigation Support, Business Valuation and Tax
Consulting. The services I provide include tax consulting and expert testimony services. A more
detailed summary of my qualifications and expert testimony are contained in my attached
curriculum vitae.
Documents, materials, information and/or authorities reviewed and/or providing bases and
reasons for opinions herein
   1. The Government’s Trial Exhibits

   2. The Defendant’s Trial exhibits


   3. The tax tables for the period of 2002 through 2011, and the following authorities: 26
      U.S.C. §§ 61, 118, 162, 212, 301, 351, 951, 952, 954, 956, 957, 958, 1032, 7872 (and the
      associated Treasury Regulations)

   4. COMMISSIONER OF INTERNAL REV. v. GLENSHAW GLASS CO., 47 AFTR 162
      (75 S.Ct. 473), (S Ct), 03/28/1955

   5. COMM. v. INDIANAPOLIS POWER & LIGHT CO., 65 AFTR 2d 90-394 (110
      S.Ct.589), Code Sec(s) 61; 451, (S Ct), 01/09/1990


                                           EXHIBIT 1
                                           EXHIBIT
  Case 4:18-cr-00575 Document 144-1 Filed on 06/17/19 in TXSD Page 2 of 13




   6. WESTPAC PACIFIC FOOD v. COMM., 97 AFTR 2d 2006-3014 (451 F.3d 970), Code
      Sec(s) 61; 451; 471, (CA9), 06/21/2006

   7. Jack Townsend Executive Summary

   8. Mooney OVDP Report and Related Documents

   9. Mooney OVDP Transcript and Payment Reconciliation – SUMMARY


   10. IRS Revenue Agent audit history file


   11. The terms of the 2012 Offshore Voluntary Disclosure Program,


   12. IRS Manual section 9.5.13.2.1 and DOJ Tax Manual Section 8.07 (3).


   13. Criminal Tax Manual 8.00 — Attempt to Evade or Defeat Tax (Updated May 2001 and
       2012)


   14. The financial transactions entered into during the period 2002 through 2014 by Mr.
       Mooney, Mr. Venerabile, and Mr. Pursley, and by the entities owned and controlled by
       them.


   15. The bank records and certified copies of IRS Form 1120 of companies owned and
       controlled by Mr. Mooney, Mr. Venerabile and Mr. Pursley for the years 2002 through
       2014.


   16. 1938 Law Review Article from the University of Chicago entitled Federal Taxation of
       Treasure Stock Transactions

   17. Understanding the Section 956 Deemed Income Inclusion by Dopkins & Company, LLC


   18. Anticipated evidence and testimony detailed by the government in its expert disclosure as
       well as my own knowledge and experience.


   19. My experience listed above.


   20. I have also spoken with defense expert Dr. Stephen Grace.

Opinions
   Case 4:18-cr-00575 Document 144-1 Filed on 06/17/19 in TXSD Page 3 of 13




    21. In addition to immunizing Mooney, the government erroneously accepted the OVDP
submission by Mooney, and the government’s expert erred in adopting that flawed submission,
to Mooney’s substantial economic benefit (which appears to be one of the motives of Mooney—
aided by Jack Townsend and Alison Muecke—in making the OVDP report):

          a. The income earned by Southeastern Shipping (“SES”) was foreign source income
             to be taxed in the years earned, mostly before 2009. Under the Internal Revenue
             Code (“IRC”) and applicable regulations, the income earned by SES was foreign
             based company income. SES generated foreign based company income, as the
             income was foreign service income as defined in the IRC and was performed for
             or on behalf of a related person as defined in the IRC.

          b. The government inaccurately accepted Mooney’s statement that the income was
             not foreign source income and only taxed the income at time of repatriation. The
             IRS used an incorrect method of computing the income tax.

          c. Under the Government’s theory, the (mischaracterized) investments made into
             Gulf States Management Corporation (“Gulf States”) and Four Sevens Investment
             Corporation (“Four Sevens”) are repatriated funds and thus should have been
             included in its computation of additional tax due owed by Mr. Mooney and were
             not.

   22. Though proper or adequate disclosure has not been received by the defense (thus making
       this opinion tentative), it appears that the Government followed Mooney’s accountant in
       failing to use the highest bank and asset balances and failed to calculate the FBAR
       penalty at 27.5%, which would yield a penalty of approximately $4,000,000, thus
       furthering the substantial economic benefit sought by Mooney, Townsend, and
       Muecke.

   23. Mr. Mooney caused material information to not be provided the Court in response to the
       subpoena for records to his accountant Pannell, Kerr, Foster of Texas P.C. (“PFK”). The
       material omission included information Mooney provided to PFK, disclosures PFK
       provided to the Internal Revenue Service, and income tax calculations relating to the
       additional funds Money repatriated and did not pay tax on. These material omissions
       include payments to John Shetter and how they were classified for accounting purposes;
       payments to Richard Barry Hamm Jr. and William Fredrick Hamm; information on the
       credit card servicing business operated with the Hamm brothers; cash withdrawals made
       by Mr. Mooney over the years. Mr. Mooney identified some of this information to the
       government when asked by the government prosecutors, but it appears this information
       was not included in Mr. Mooney’s 2012 OVDP submission or in the IRS Revenue
       Agent’s audit findings or in the government experts’ calculations. Mr. Mooney’s lack of
       candor and full disclosure that the government has countenanced (and continues to
       countenance) contributed to the government’s overall failure to properly assess taxes
       against Mr. Mooney, further to the economic benefit to Mooney, again which appears to
       be one of the motives of Mooney—aided by Jack Townsend and Alison Muecke—in
Case 4:18-cr-00575 Document 144-1 Filed on 06/17/19 in TXSD Page 4 of 13



   making the OVDP report. Mr. Mooney’s lack of candor concealing material information
   from this Court is apparently to prevent the government from learning of his continued
   underpayment of taxes and penalties.

24. The purchase of treasury stock by Diversified Land Holdings (“Diversified”) in Gulf
    States is not a taxable event to Gulf States or Mr. Pursley; it is a taxable event to Mr.
    Mooney and SES.

25. The purchase of treasury stock by Australian Partners Holding Corporation (“Australian
    Partners”) in Four Sevens is not a taxable event to Four Sevens or Mr. Pursley; it is a
    taxable event to Mr. Mooney and SES.

26. With the documentary and other evidence, Mr. Pursley’s position that no taxes were due
    on the treasury stock transactions referenced above is defensible in an audit, and the
    contrary position sponsored by the Government is based upon information derived from
    Mooney, who was and is financially and economically motivated.

27. No taxable event occurred when Mr. Pursley received Mr. Mooney’s interest in
    Diversified’s investment in Gulf States as part of the Pursley / Mooney May 3, 2013
    settlement agreement. Mr. Pursley transferred his stock in Recruitment Partners LP, and
    in exchange received the Gulf States stock owned by Mooney through Diversified.

28. The borrowing of money from Four Sevens is not a taxable event to Mr. Pursley.

29. The documents, agreements and memoranda recording, effecting or describing the
    various fund transfers between or to the following entities are consistent with the
    transactions reflected in and by those documents, and are consistent with legitimate
    business or commercial transactions: Gulf States, Diversified, Australian Partners, Four
    Sevens, and Pursley Interests.

30. The money that Pursley beneficially or directly received was in the U.S. banking system,
    in his name, and/or registered to his name. Hence, Pursley’s actions are atypical of tax
    evasion. And Pursley provided information and documents to tax and/or compliance
    professionals inconsistent with, and atypical of, persons engaging in tax evasion in regard
    to the subject transactions.

31. Any reporting issues appear to be no more than mistakes or accidents or errors, including
    those of, or attributable to, Pursley’s tax preparers and bookkeepers (e.g., underreporting
    of income as a result of Mr. Pursley receiving capital in excess of his basis). Mr. Pursley
    paid taxes after learning of the potential or possible mistakes. Any tax deficiency that
    results from a mistake and not the result of fraud is not properly included in the
    calculation of an alleged substantial tax deficiency.

32. The information Mooney provided to Gillis and Foster was sufficient to require Mooney
    to file an FBAR and Form 5471.
   Case 4:18-cr-00575 Document 144-1 Filed on 06/17/19 in TXSD Page 5 of 13



Potential Rebuttal Opinions

        The full scope of my testimony cannot be determined until the Government has rested its
case. In particular, the scope of my testimony cannot be determined until after the Government’s
expert or summary witness relating to finances, tax, and/or accounting has testified, and the
corresponding evidence has been presented. Therefore, although this report is sent in response to
the request for notice under Federal Rule of Criminal Procedure 16(b) (1) (C) and the Court’s
Order, nothing in this notice is meant to limit my testimony. It should be anticipated that I may
testify as to any financial, tax, or accounting issue raised by the Government at trial and any
issue addressed in the testimony of the Government’s own witnesses that are within my area of
expertise. I may provide rebuttal testimony to Mr. Frazier’s calculation of unreported income
and additional taxes due and owing by Mr. Pursley, and may testify in rebuttal to the flow-of-
funds tracing analysis relating to the relevant transactions, including transactions identified in the
Indictment, using in part the government’s proposed summary charts.

Conclusion

       In describing my potential testimony, it may be necessary for me to accept certain factual
and legal assertions, conclusions and calculations made by the Government and the Government
expert or summary witness. In so doing, neither I nor the defense are conceding the existence of
or accuracy of those factual and legal assertions, conclusions and calculations.

                                                              Respectfully submitted,



                                                              Ron Braver
  Case 4:18-cr-00575 Document 144-1 Filed on 06/17/19 in TXSD Page 6 of 13




                       Curriculum Vitae
                              for
               Ronald H. Braver CPA, CFE, CAMS
                   Licensed Private Detective
                               125 S. Wacker Drive
                                    Suite 1000
                              Chicago, Illinois 60606


Experience:

June 2019 – Present Cendrowski Corporate Advisors, Chicago, IL
                       Strategic Partner - Providing forensic accounting, investigative
                       and litigation services in civil and criminal litigation. Prepare
                       expert opinion and fact-based reports and serve as an expert
                       witness in deposition, arbitration, and Federal and State court.

2012 – Present         Ron Braver & Associates LLC, Chicago, lL
                       Managing Member - Providing forensic accounting,
                       investigative and litigation services in civil and criminal litigation.
                       Prepare expert opinion and fact-based reports and serve as an
                       expert witness in deposition, arbitration, and Federal and State
                       court.

2010 – 2012            Grant Thornton, LLP, Chicago, IL
                       Senior Manager - Providing forensic accounting, investigative
                       and litigation services in civil and criminal litigation. Prepare
                       expert opinion and fact-based reports and serve as an expert
                       witness in deposition, arbitration, and Federal and State court.

2007 – 2010            Supervisory Special Agent – Internal Revenue
                       Service – Criminal Investigation, Chicago, IL
                       Supervised a group of Special Agents and Administrative personnel in
                       the investigation and prosecutions of criminal violations of the Internal
                       Revenue Code, money laundering, money structuring, and related
                       statutes and investigations and seizure of assets derived from criminally
                       derived proceeds.
  Case 4:18-cr-00575 Document 144-1 Filed on 06/17/19 in TXSD Page 7 of 13




1985 – 2007            Special Agent – Internal Revenue Service –
                       Criminal Investigation, Chicago, IL and Fort
                       Worth, Tx
                       Investigation and prosecution of criminal violations of the Internal
                       Revenue Code, money laundering, money structuring, and related
                       statutes and investigations and seizure of assets derived from criminally
                       derived proceeds. Conducted financial analysis, interviews, prepared
                       expert and fact-based reports, affiant on search and seizure warrants,
                       testified in grand jury, trial, and sentencings as a fact-based, summary,
                       and expert witness.

1984- 1985             Revenue Agent – Internal Revenue Service –
                       Employee Plans and Exempt Organization,
                       Chicago, IL
                       Examined employee retirement plan documents, requested
                       amendments and issued favorable or unfavorable determination
                       letters as to compliance with the Internal Revenue Code.

Education

2013                   Illinois Licensed Private Detective

2009                   Certified Anti-Money Laundering Expert

2009                   Certified Fraud Examiner

2007                   Supervisory Special Agent Training – Glynco,
                       GA

2001                   Illinois Licensed Certified Public Accountant –
                       passed exam in 1985

1988 - 2001            DePaul University, Chicago, IL, M.S. Taxation

1985                   Special Agent Training – Glynco, GA
   Case 4:18-cr-00575 Document 144-1 Filed on 06/17/19 in TXSD Page 8 of 13




1980-1984                     Truman State University, formerly Northeast
                              Missouri State University, Kirksville, MO. –
                              B.S. Accounting

Speaking Engagements

Presentations were given to IRS, FDIC, Illinois CPA Society, Law Enforcement contingent from
the Italian government and the Chicago Chapter for the Association of Certified Anti Money
Laundering Specialist, Human Resource Management Association of Chicago and Law and
Accounting firms. These speaking engagements include presentations on badges of fraud,
preparation of proper criminal fraud referrals, voluntary disclosure program, the role of Criminal
Investigation within the law enforcement community and IRS, work place investigations, how a
Financial Institution should complete an effective Suspicious Activity Report and how Law
Enforcement uses them.

Awards and Recognition
Recipient of 25 awards and commendation letters as a Federal law enforcement officer including
2006 Federal Employee of Year nominee, the recipient of the prestigious Albert Gallatin award,
numerous exceptional performance awards and two exceptional salary increases.

Testimony Past 6 Years
8/15/2012             U.S. v. Arvind Ahuja 2:11CR-135 - U.S. District Court - Eastern Division of
                      Wisconsin – False Income Tax Returns – Willful Failure to File FBAR – Testified as
                      to procedures in obtaining records from foreign banks, issuances of Form 1099
                      by foreign banks and examination of golf course records. Testified for defense
                      before Judge Charles N Clevert.

4/30/2013             U.S. v. Michael Morawski 11-CR-342-1 - U.S. District Court - Northern
                      District of Illinois - Eastern Division - Mail and Wire Fraud in connection
                      to a Ponzi scheme - Damage Calculation - Loss/Intended Loss -
                      Testimony at sentencing for defense - Judge Gary Feinerman.
7/25/2013             Arrowhead Conveyor Corporation et al v. Giuseppe's Finer Foods, Inc.
                      2006-2159-CD - Clearfield County Pennsylvania - Civil Division –
                      Testimony at Motion to Dismiss for Plaintiff opposing party failure to
                      produce records - Piercing the Corporate Veil.
9/18/2013             U.S. v. Stephen Kerr and Michael Quiel 11-2385-PHX-JAT False Income
                      Tax Returns – Willful Failure to File FBAR - Damage Calculation -
                      Loss/Intended Loss - Testimony at Sentencing for defense - Judge John S.
                      Leonardo.
   Case 4:18-cr-00575 Document 144-1 Filed on 06/17/19 in TXSD Page 9 of 13



12/11/2014        Mark Schwartz v. Wendy Schwartz 11 L 11791 - Circuit Court of Cook
                  County, Illinois - Motion to Lower Maintenance - Testified for Wendy
                  Schwartz – Income and Assets of Mark Schwartz.
5/1/2015          People v. Eddie Zubov 14 CF 2260 Circuit Court of the 18th judicial
                  district - County of DuPage Illinois Sentencing - testified for the plaintiff
                  to my internal investigation.
5/8/2015          Carl Franco vs. Multi State Financial Services, Inc., Multi State
                  Neighborhood Financial Services, Inc., Atlanta Check Cashiers, Inc.,
                  Eileen Keller, Joseph Wolfberg and Leonard Keller 13-A-01881 -
                  Superior Court of Gwinnett County - State of Georgia - Deposition
                  testimony regarding internal investigation conducted for Defendant.
5/20/2015         United States vs. John Lee Matteson Trial testimony 15 CR 00001 -
                  United States District Court - Western District of Michigan - Northern
                  District - Tax Evasion - Rebuttal expert witness for defense. Judge R.
                  Allan Edgar.
3/2/2016 &
3/3/2016          Arrowhead Conveyor Corporation et al v. Giuseppe's Finer Foods, Inc.
                  2006-2159-CD - Trial testimony for plaintiff - regarding opinion on
                  piercing the corporate veil.
3/7/2016          Grant Lustig, Debtor 14 B 32594 Chapter 7 - Complaint to Determine
                  Dischargeability - US Bankruptcy Court Northern District of Illinois
                  Eastern Division - testimony regarding internal investigation as to Lustig
                  defrauding Work Force Financial.
4/1/2016          United States vs. Kathleen Stegman and Christopher Smith 14-20109-
                  01/02 -JAR - TJJ - Trial Testimony - United States District Court - District
                  of Kansas – Tax Evasion - rebuttal expert witness for defense.
4/8/2016          Ticor Title et. al. vs Donald Engel et.al. - Case No. 08 CH 34714 - Circuit
                  Court of Cook County, Illinois, County Department, Law Department -
                  rebuttal expert report for defense - financial analysis.

8/2/2016          Imperial Zinc Corp vs Glenn Lenz, James Rundquist, Kenneth Lehman, &
                  Douglas Oman Case Code 30106- Circuit Court of Waukesha County,
                  State of Wisconsin -Deposition testimony- Plaintiff expert on going
                  concern and insolvency.
11/21/2016        Fargo Pacific, Inc. vs Infratech International LLC - American Arbitration
                  Case 74-505-00540-12 LGB Penalty Phase - rebuttal expert for defense -
                  GAAP accounting for joint venture reporting/ tax ramification damages in
                  contract dispute.
  Case 4:18-cr-00575 Document 144-1 Filed on 06/17/19 in TXSD Page 10 of 13



1/23/2017        Edmund Michalowski v. Dan Rutherford Civil Action No. 14-CV-899 -
                 Deposition - United States District Court Northern District of Illinois
                 Eastern Division – Deposition testimony on internal investigation
                 regarding allegations of sexual harassment and coercion to provide
                 political campaign assistance. Internal investigation conducted for State of
                 Illinois - Attorney General.
1/10/2018        Kopp (Kevin) vs. Kopp (Jenny) 2016 D 282 - Circuit Court for the
                 Eighteenth Judicial Circuit DuPage County - Deposition testimony for
                 defendant regarding tracing assets - adjusted income.


1/11/2018        Nancy Barnard Knox vs. Benitta Berke civil action - No. 13 CH 914 -
                 Circuit Court of Cook County, Illinois, County Department, Chancery
                 Division - Deposition testimony for defendant- accounting opinion -
                 tracing assets.

3/7/2018         Bruce Breitweiser, not individually, but as duly court appointed Receiver
                 on behalf of Anderson Wilkins Lowe Life Insurance Brokers, Inc., and
                 Nyle Anderson, shareholder of Anderson Wilkins Lowe Life Insurance
                 Brokers Inc., Plaintiffs, v. Highland Capital Brokerage, Inc., Thomas
                 Vilardo, Kris Hoffman, Jill Hayes, and Tamara Barajas, Defendants - 2016
                 L 1526 - Circuit Court of Cook County, Illinois County Department, Law
                 Division - Deposition testimony for plaintiff - insurance fraud and
                 diversion of assets.
5/2/2018         Bruce Breitweiser, not individually, but as duly court appointed Receiver
                 on behalf of Anderson Wilkins Lowe Life Insurance Brokers, Inc., and
                 Nyle Anderson, shareholder of Anderson Wilkins Lowe Life Insurance
                 Brokers Inc., Plaintiffs, v. Highland Capital Brokerage, Inc., Thomas
                 Vilardo, Kris Hoffman, Jill Hayes, and Tamara Barajas, Defendants - 2016
                 L 1526 - Circuit Court of Cook County, Illinois County Department, Law
                 Division - trial testimony for plaintiff- insurance fraud and diversion of
                 assets.
5/18/2018        Anne Marie Poincelet, et.al Plaintiff v. Frank Scarpelli, Jr. et.al.
                 Defendants - 15 CH 15087 and 16 L 8816 - Circuit Court of Cook County,
                 Illinois County Department, Chancery Division - Deposition testimony for
                 plaintiff – internal investigation - diversion from trust.
10/1/2018        Emerald Casino, Inc., Debtor, Frances Gecker, not individually but as
                 Trustee for Emerald Casino, Inc., Plaintiff, v. Estate of Kevin F. Flynn,
                 et.al., Defendants Chapter 7 02 B 22977 Adv. No. 08 A 00972, Dist. Ct.
                 No. 11-cv-04714 United States District Court for the Northern District of
                 Illinois – Eastern Division – deposition testimony for plaintiff – expert
                 testimony – opinion as to classification of transfers between trust and
  Case 4:18-cr-00575 Document 144-1 Filed on 06/17/19 in TXSD Page 11 of 13



                      individual as self-settling contributions, distributions, and/or loans. IRC
                      Section 7872 analysis.
2/1/2019 to 2/4/2019 Emerald Casino, Inc., Debtor, Frances Gecker, not individually but as
                     Trustee for Emerald Casino, Inc., Plaintiff, v. Estate of Kevin F. Flynn,
                     et.al., Defendants Chapter 7 02 B 22977 Adv. No. 08 A 00972, Dist. Ct.
                     No. 11-cv-04714 United States District Court for the Northern District of
                     Illinois – Eastern Division – Trial testimony for plaintiff – Judge Rebecca
                     Pallmeyer - expert testimony – opinion as to classification of transfers
                     between trust and individual as self-settling contributions, distributions,
                     and/or loans. IRC Section 7872 analysis, tax expert.
4/30/2019             Matthew Landstrom and Landstrom Neuropsychological Center, P.C.,
                      Plaintiff, v. Urban Brain and Body, LLC and Seth Franz, Defendants Case
                      17 CH 15324 Circuit Court of Cook County, Illinois County Department,
                      Chancery Division – Deposition testimony – opinion relating to diversions
                      of funds and material omissions in connection with business purchase.
5/14/2019             Antonia Halikias v. Nikolas Halikias Case No. 15 D 9750 Circuit Court of
                      Cook County, Illinois – Deposition testimony – opinion relating to
                      lifestyle analysis and economic income.


Testimony as an IRS Special Agent
1985 – 2010           Testified on several occasions in my capacity as a Special Agent of the
                      IRS. Testified at trial, sentencing and civil forfeiture deposition. Testified
                      numerous times before grand juries.

Professional Associations
   •   American Institute of Certified Public Accountant

   •   Associations of Certified Fraud Examiners

   •   Association of Certified Anti-Money Laundering Specialists

   •   Federal Criminal Investigator Association

   •   Association of Former Special Agents of the Internal Revenue Service
Case 4:18-cr-00575 Document 144-1 Filed on 06/17/19 in TXSD Page 12 of 13


      RON BRAVER and ASSOCIATES, LLC


       Ron Braver
       CPA, CFE, CAMS, MST
       Licensed Private Detective




       Forensic Accounting, Investigation and Dispute Services



       Ron assembles and manages teams of former               mitigation, investigations involving complex
       Federal Special Agents, local law enforcement,          corporate class action and shareholder derivative
       former regulators and forensic accountants to           lawsuits, investor and management disputes, asset
       solve client issues big or small.                       tracing, due diligence, rendered insolvency
                                                               opinion, investigation and testimony regarding
       Experience                                              piercing the corporate veil, investigations relating
       Ron has over 34 years of combined private sector        to bankruptcy matters, divorce litigation, and
       consulting and Federal law enforcement                  State and Federal tax controversy. Ron
       experience. Ron is a former Special Agent and           experience includes Director/Monitor for a
       Supervisory Special Agent of the IRS - Criminal         foreign registered company.
       Investigation. Ron’s experience includes two years
       as a senior manager in the forensic accounting          Ron was appointed independent investigator on
       and investigative services practice of Grant            various investigations including investigation of
       Thornton LLP and over six years operating his           allegations made against Illinois State Treasurer
       own boutique forensic accounting, investigative         Dan Rutherford.
       and dispute services practice.
                                                               Ron has diverse fraud, money laundering, asset
       Ron’s investigations led to approximately 75            forfeiture, investigative and expert testimony
       guilty pleas/convictions and over $41 million in        experience. This experience includes high profile
       forfeiture and fines while working for the              investigations involving corporate fraud; criminal
       government.                                             tax; failed banks and savings and loans;
                                                               bankruptcy, securities, foreign exchange and
       Since forming his own firm, Ron and his team’s          mortgage fraud; Ponzi schemes; inflated billing
       experience includes assisting clients in the areas of   schemes; sophisticated pension fraud schemes;
       white collar defense, internal investigations, fraud    healthcare fraud; identity thefts; illegal
       investigations, damage/loss analysis and                immigration employment schemes, false
Case 4:18-cr-00575 Document 144-1 Filed on 06/17/19 in TXSD Page 13 of 13
                                                                                                           2




       government claims; public corruption and              • Association of Certified Anti Money
       bribery; organized crime; and international and         Laundering Specialists
       local drug conspiracies.                              • Federal Criminal Investigators Association
                                                             • Association of Former Special Agents of the
       Ron’s asset forfeiture/asset tracing investigative      Internal Revenue Service
       experience is useful in assisting in the recovery
       process. Ron has significant international            Speaking Engagements
       investigative experience including the use of         Ron has made presentations to IRS, FDIC,
       Mutual Legal Assistance Treaty, provisional arrest    Illinois CPA Society, Law Enforcement
       warrants, and participating in overseas               contingent from the Italian government and the
       depositions.                                          Chicago Chapter for the Association of Certified
                                                             Anti Money Laundering Specialist, Human
       Ron also has over 10 years of commercial and          Resource Management Association of Chicago
       residential mortgage origination experience as an     and Law and Accounting firms. These speaking
       owner and executive of a mortgage brokerage           engagements include presentations on badges of
       business. Ron has deep knowledge of                   fraud, preparation of proper criminal fraud
       underwriting guidelines for both FNMA and             referrals, voluntary disclosure program, the role
       FREDDIE conforming loans, non – conforming            of Criminal Investigation within the law
       loans including guidelines relating to loans          enforcement community and IRS, work place
       exceeding the conforming loan limits, Alt-A and       investigations, how a Financial Institution should
       sub-prime. Ron’s knowledge includes mortgage          complete an effective Suspicious Activity Report
       banking and title company operations.                 and how Law Enforcement uses them.

       Ron’s experience assists clients to ensure internal   Awards and Recognitions
       compliance programs are sufficient and enhanced       He is the recipient of 25 awards and
       to promote a system that will enable the detection    commendation letters as a Federal law
       and prevention of fraud and assist in avoiding or     enforcement officer including 2006 Federal
       mitigating any potential criminal or civil            Employee of Year nominee, the recipient of the
       penalties/fines.                                      prestigious Albert Gallatin award, numerous
                                                             exceptional performance awards and two
       Ron provides waste, fraud and abuse call center       exceptional salary increases.
       services to clients through Red Flag-Chicago, a
       firm he formed to assist clients in providing tone    Education
       at the top fraud prevention.                          M.S. in Taxation, DePaul University, Chicago, IL
                                                             B.S. in Accounting, Truman State University
       Licenses and Certificates                             (formally known as Northeast Missouri State
       •   Illinois Licensed Certified Public Accountant     University), Kirksville, MO
       •   Certified Anti Money Laundering Specialist
       •   Certified Fraud Examiner                          Contact details
                                                             125 S. Wacker Drive
       •   Illinois Licensed Private Detective               Suite 1000
                                                             Chicago, Illinois 60606
       Professional Associations                             T: 312.205.3249
       • American Institute of Certified Public              T: 847.239.7235
                                                             C: 847.456.7870
         Accountants                                         E: Ron.Braver@rbraverassociates.com
       • Association of Certified Fraud Examiners
